Iohn Foy plaint. conta lane Cleare Widdow Defend* in an action of the case for not delivering up unto the plaint, the dwelling house &ca that Richard Cleare formerly dwel’t in which is the plaints according to the order of the County Court held in Boston by Adjournm* 6th February. 1678. whereby the plaint, is damnified the Summe of one hundred and thirty pounds money or thereabouts. . . . The Iury . . . found for the plaint, possession of the house Sued for and costs of Court allowed Fifty five Shillings.
Execution issued 2d aug° 1679.